This was a motion to show cause why one Tobias Shaw, a surety on a replevin bond, should not be held incompetent on the ground that he was the person in interest against whom the suit was brought.
It appeared on the examination before the Clerk, that Shaw had attached the goods of one Morris & Danzieger, and by notice of that attachment the Sheriff had taken possession of goods claimed by this plaintiff.
This suit was brought in replevin to recover the possession of the goods taken under that attachment.
Shaw became a surety on bond under Sec. 104 of the Civil Practice Act, and the motion was made on the ground of his incompetency.
Judge Hager held that inasmuch as he was not a party to the record, his interest would not prevent him from being a surety in this case.